United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3435
                         ___________________________

                             United States of America

                              lllllllllllllllllllllAppellee

                                           v.

                                  Darrel Lee Henry

                              lllllllllllllllllllllAppellant
                                     ____________

                     Appeal from United States District Court
                          for the District of Nebraska
                                 ____________

                              Submitted: May 13, 2013
                                Filed: May 24, 2013
                                   [Unpublished]
                                   ____________

Before SHEPHERD, ARNOLD, and MELLOY, Circuit Judges.
                          ____________

PER CURIAM.

      After Darrel Henry pleaded guilty to failing to register as a sex offender under
the Sex Offender Registration and Notification Act, see 18 U.S.C. § 2250(a), the
district court1 sentenced him to 15 months' incarceration and ten years of supervised
release. Mr. Henry appeals, contending that his ten-year term of supervision is
unreasonable.

        We review the substantive reasonableness of the length of supervision for an
abuse of discretion. See United States v. Zoran, 682 F. 3d 1060, 1065 (8th Cir.
2012); United States v. Brewer, 628 F.3d 975, 978 (8th Cir. 2010), cert. denied,
132 S. Ct. 126 (2011). When setting a term of supervision, a district court must
consider virtually all of the sentencing factors in 18 U.S.C. § 3553(a), see 18 U.S.C.
§ 3583(c), and Mr. Henry maintains that the district court "made a serious error in
judgment in weighing" the § 3553(a) sentencing goals when setting his term at ten
years. But district courts have "wide latitude to weigh the § 3553(a) factors in each
case and assign some factors greater weight than others in determining an appropriate
sentence." United States v. Bridges, 569 F.3d 374, 379 (8th Cir. 2009). Having
carefully reviewed the record, we discern no basis for concluding that the district
court abused its discretion in weighing the relevant factors or setting Mr. Henry's term
of supervision, particularly given his "history and characteristics," 18 U.S.C.
§ 3553(a)(1), and "need for the sentence imposed" to provide him with "medical care
... [and] other correctional treatment in the most effective manner," 18 U.S.C.
§ 3553(a)(2). We note, moreover, that ten years of supervision is well below a term
of life, which is Mr. Henry's statutory maximum. 18 U.S.C. § 3583(k); see Brewer,
628 F.3d at 978.

      Affirmed.
                        ______________________________




      1
       The Honorable Joseph F. Bataillon, United States District Judge for the
District of Nebraska.

                                          -2-